EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Kevin Soules on 8/5/22.

Amend as follows:
Cancel claim 2, 3, 4, 9, 10, 16 and 17; and
Amend claims 1, 6-8, and 13-15, and 20 as follows:
1.	A teaching aid system comprising: 
a housing comprising an exterior wall with a plurality of sides; 
a plurality of removable compartments configured in said housing; 
a plurality of engagement tools in each of the plurality of compartments, the plurality of engagement tools comprising stones, sticks, a sand timer, sticky
a base connected to the housing, the base further comprising a drawer;
wherein said housing further comprises: at least one retaining strut formed on each side of the exterior wall of the housing; and at least one slot formed in a lip of the housing;
at least one identification plate engaged to each side of the exterior wall of the housing with the at least one retaining strut; and a unique identifier on each side of the exterior wall of the housing, wherein each identification plate can be engaged in front of the unique identifier, and wherein each identification plate is configured to identify a student or group of students at whom the identification plate is pointing; and wherein each unique identifier on each of the plurality of identification plates corresponds to instructions for using one or more of the plurality of engagement tools in one or more of the removable compartments;
a coating formed on each of the at least one identification plates, the coating comprising at least one of: a blackboard coating and a whiteboard coating.

6. 	The teaching aid system of claim 1 wherein the plurality of compartments further comprises a plurality of nested compartments, wherein the nested compartments are removable from the housing. 
7. 	The teaching aid system of claim 1 wherein said plurality of compartments further comprises one of: four equally sized compartments; one large compartment and two smaller compartments; and two equally sized compartments
8. 	A teaching aid apparatus comprising:
a housing; 
at least one guide rail formed on an inner surface of said housing; 
a plurality of removable compartments configured in said housing; 
a plurality of engagement tools in each of the plurality of compartments, the plurality of engagement tools comprising stones, sticks, a sand timer, sticky notes, markers, highlighters, and dice; [[and]] 
a base connected to the housing;
wherein said housing further comprises: at least one retaining strut formed on each side of the exterior wall of the housing; and at least one slot formed in a lip of the housing;
at least one identification plate engaged to each side of the exterior wall of the housing with the at least one retaining strut; and a unique identifier on each side of the exterior wall of the housing, wherein each identification plate can be engaged in front of the unique identifier, and wherein each identification plate is configured to identify a student or group of students at whom the identification plate is pointing; and wherein each unique identifier on each of the plurality of identification plates corresponds to instructions for using one or more of the plurality of engagement tools in one or more of the removable compartments;
a coating formed on each of the at least one identification plates, the coating comprising at least one of: a blackboard coating and a whiteboard coating.

13. 	The teaching aid apparatus of claim 8 further comprising at least one latch configured to hold the at least one of the plurality of compartments in place.
14.	The teaching aid apparatus of claim 8 wherein said plurality of compartments further comprises one of: four equally sized compartments; one large compartment and two smaller compartments; and two equally sized compartments
15. (Currently Amended) A system comprising:
a housing; 
at least one guide rail formed on an inner surface of said housing; 
a plurality of removable compartments configured in said housing; Page 5 of 16 SERIAL NO. 16/273,010 
at least one latch configured to hold  of the plurality of compartments in the housing; 
a plurality of engagement tools in each of the plurality of compartments, the plurality of engagement tools comprisingsticky
a base connected to the housing;
wherein said housing further comprises: at least one retaining strut formed on each side of the exterior wall of the housing; and at least one slot formed in a lip of the housing;
at least one identification plate engaged to each side of the exterior wall of the housing with the at least one retaining strut; and a unique identifier on each side of the exterior wall of the housing, wherein each identification plate can be engaged in front of the unique identifier, and wherein each identification plate is configured to identify a student or group of students at whom the identification plate is pointing; and wherein each unique identifier on each of the plurality of identification plates corresponds to instructions for using one or more of the plurality of engagement tools in one or more of the removable compartments;
a coating formed on each of the at least one identification plates, the coating comprising at least one of: a blackboard coating and a whiteboard coating.

20. 	The system of claim 15 wherein said plurality of compartments further comprises one of: four equally sized compartments; one large compartment and two smaller compartments; and two equally sized compartments

The following is an examiner’s statement of reasons for allowance: 
Claims 1, 5-8, 11-15 and 18-20 as amended above are allowed.  The claims overcome all previous pending objections and rejections.  Furthermore, the closest prior art (including US 2017/0101218 to Rodrigues; US  2008/0263915 to Wardell; US 2008/0010792 to Pryd-Kakuk; and US 5,701,694 to Atkinson) teach related apparatus, but do not anticipate or render obvious the specific combination of elements claimed including a plurality of engagement tools in each of the plurality of compartments, the plurality of engagement tools comprising stones, sticks, a sand timer, sticky notes, markers, highlighters, and dice; wherein said housing further comprises: at least one retaining strut formed on each side of the exterior wall of the housing; and at least one slot formed in a lip of the housing; at least one identification plate engaged to each side of the exterior wall of the housing with the at least one retaining strut; and a unique identifier on each side of the exterior wall of the housing, wherein each identification plate can be engaged in front of the unique identifier, and wherein each identification plate is configured to identify a student or group of students at whom the identification plate is pointing; and wherein each unique identifier on each of the plurality of identification plates corresponds to instructions for using one or more of the plurality of engagement tools in one or more of the removable compartments; a coating formed on each of the at least one identification plates, the coating comprising at least one of: a blackboard coating and a whiteboard coating, as recited in claims 1, 8 and 15.  Therefore, the application is in condition for allowance.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES B HULL whose telephone number is (571)272-0996.  The examiner can normally be reached on MONDAY-FRIDAY, 9AM-5PM (MST)  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/Primary Examiner, Art Unit 3715